      Case 2:20-cv-01995-CCW-CRE Document 36 Filed 09/13/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


OPERATING ENGINEERS LOCAL 66,
AFL-CIO AND CONSTRUCTION
INDUSTRY COMBINED FUNDS, INC.,                           2:20-CV-01995-CCW-CRE


               Plaintiff,

        v.

EAST COAST PAVING & SEAL
COATING, INC., BARBARA S. HASSON,
BARRY MILES,

               Defendants.



                                          OPINION
       Before the Court is Plaintiff Operating Engineers Local 66, AFL-CIO and Construction

Industry Combined Funds, Inc.’s (together “Plaintiff”) Motion for Default Judgment against

Defendants East Coast Paving & Seal Coating, Inc. and Barry Miles. ECF No. 34.

       On December 23, 2020, Plaintiff filed the Complaint against Defendants East Coast Paving

& Seal Coating, Inc. (“East Coast Paving”), Barbara Hasson, and Barry Miles. ECF No. 1. The

Court affirmed Chief Magistrate Judge Eddy’s Report and Recommendation with certain

modifications as to a Motion for Default Judgment against Defendant Hasson on June 10, 2021.

ECF No. 24. Plaintiff served Defendants East Coast Paving & Seal Coating, Inc. and Barry Miles

on July 19, 2021. ECF Nos. 30, 31. Plaintiff requested that the Clerk enter default against

Defendants East Coast Paving & Seal Coating, Inc. and Barry Miles on August 17, 2021. ECF

No. 32. The Clerk entered default against Defendants East Coast Paving & Seal Coating, Inc. and

Barry Miles on August 18, 2021. ECF No. 33. On September 8, 2021, Plaintiff moved for default
      Case 2:20-cv-01995-CCW-CRE Document 36 Filed 09/13/21 Page 2 of 4




judgment against Defendants East Coast Paving & Seal Coating, Inc. and Barry Miles. ECF No.

34.

       Under Federal Rule of Civil Procedure 55(a), the clerk may enter judgment against a party

where the plaintiff’s claim is for a sum certain or a sum that can be made certain by computation

and the plaintiff submits an affidavit showing the amount due. Fed. R. Civ. P. 55(a).

       Here, Plaintiff seeks a sum certain, or a sum that can be made certain by computation, and

submitted an adequate affidavit showing that they are entitled to the judgment amount of

$88,331.05 for Count 1 against Defendant East Coast Paving & Seal Coating, Inc. a/k/a East Coast

Paving & Sealcoating, Inc., $83,314.82 for Count II against Defendant Barry Miles and $4,945.16

for Count III against Defendant Barry Miles. ECF No 34-1.

       Based on the record before it, the Court grants Plaintiff’s Motion for Default Judgment as

follows:



             Count I

             Principal per Paragraph 10 of Complaint                    $54,064.22

             Interest through December 23, 2020 per                     $12,137.26
             Paragraph 10 of Complaint

             Interest from December 24, 2020 through                     $4,442.50
             August 31, 2021 (250 days at $17.77 per day)
             per Paragraph 10

             Liquidated Damages per Paragraph 10                         $1,031.57

             SUBTOTAL for Count I                                       $71,675.55

                                                                           $527.00
             Costs per Paragraphs 11 and 12 of Attorney
             Leech’s Declaration, ECF No. 35-1.




                                                2
         Case 2:20-cv-01995-CCW-CRE Document 36 Filed 09/13/21 Page 3 of 4




                  Attorneys’ Fees Per Paragraphs 10 and 12 of                           $16,128.50
                  Attorney Leech’s Declaration, ECF No. 35-1.


                  TOTAL                                                                 $88,331.05



                  Count II

                  Principal per Paragraph 26 of the Complaint                           $50,279.72

                  Interest through December 23, 2020 per                                $11,287.65
                  Paragraph 26 of the Complaint

                  Interest from December 24, 2020 through                                 $4,132.58
                  August 31, 2021 (250 days at $16.53 per day)
                  per Paragraph 26 of the Complaint

                  Liquidated damages per Paragraph 26 of the                                $959.36
                  Complaint

                  SUBTOTAL for Count II                                                $66,659.311

                                                                                            $527.00
                  Costs per Paragraphs 11 and 12 of Attorney
                  Leech’s Declaration, ECF No. 35-1.

                  Attorneys’ Fees Per Paragraphs 10 and 12 of                           $16,128.50
                  Attorney Leech’s Declaration, ECF No. 35-1.


                  TOTAL                                                                 $83,314.81



                  Count III

                  Principal per Paragraph 34 of the Complaint                             $3,784.50

                  Interest through December 23, 2020 per                                    $849.61
                  Paragraph 36 of the Complaint




1
    The Court notes a rounding error in Motion and has rectified the error. ECF No. 34 at ¶17.

                                                           3
      Case 2:20-cv-01995-CCW-CRE Document 36 Filed 09/13/21 Page 4 of 4




             Interest from December 24, 2020 through                       $311.05
             August 31, 2021 (250 days at $1.24 per day)
             per Paragraph 36 of the Complaint

             SUBTOTAL for Count III                                      $4,954.16



       The Court also awards additional interest from August 31, 2021 until the date of this

Opinion: (1) at the rate of 1% per month or $17.77 per day for Count I against Defendant East

Coast Paving & Seal Coating, Inc. a/k/a East Coast Paving & Sealcoating, Inc.; (2) at the rate of

1% per month or $16.53 per day for Count II against Defendant Barry Miles; (3) and at the rate

of 1% per month or $1.24 per day for Count III against Defendant Barry Miles.



       DATED this 13th day of September, 2021.




                                             BY THE COURT:



                                             /s/ Christy Criswell Wiegand
                                             CHRISTY CRISWELL WIEGAND
                                             United States District Judge




cc (via ECF email notification):

All Counsel of Record




                                                4
